On Rehearing.
Fenner, J.
We are convinced of error in our former decree hereiu, in holding that the defendant, Sorsby, was a necessary party to this-appeal.
It seems well settled, that in proceedings by garnishment in execution of judgments, the judgment debtor is not a necessary party to an appeal from a judgment between the creditor and garnishee. Elder vs. Rogers, 11 A. 606; Marqueze vs. Leblanc, 29 A. 203,
*591Tlie, present ease cannot be distinguished in principle. The proceeding, it is true, was by attachment, and not originally in execution of judgment, but it was only after it had culminated in a final judgment against the defendant, with privilege on the property attached, and only in execution of that judgment, that the rule on the garnishee was taken, from the judgment on which the present appeal is prosecuted. That the defendant was not a necessary party to the rule, is apparent from the fact that the plaintiff did not make him a party. How, then, can the plaintiff be heard to set up that he was a necessary party to an appeal from the judgment on such rule %
Our former decree herein is, therefore, annulled and set aside, and it is now ordered that the motion to dismiss this appeal be denied.